Title: From George Washington to Francis Halkett, 2 August 1758
From: Washington, George
To: Halkett, Francis



[Fort Cumberland, 2 August 1758]
To Francis Halkett—Brigade MrMy dear Halkett.

I am just returnd from a Conference held with Colo. Bouquet. I find him fixd—I think I may say fix’d, upon leading you a New way to the Ohio; thro. a Road, every Inch of it to cut, at this advancd Season, when we have scarce time left to tread the beaten Tract; universally confessd to be the best Passage through the Mountains.

If Colo. Bouquet succeeds in this point with the General—all is lost!—All is lost by Heavens!—our Enterprize Ruind; & We stopd at the Laurel Hill for this Winter—not to gather Laurels by the by, desirable in ⟨their effects⟩—The Southern Indians turn against Us—and these Colonies become desolate by such an Acquisition to the Enemy’s Strength.
These are the Consequences of a Miscarriage, and a Miscarriage the Consequence of the Attempt—I have drawn my Reason’s out at large, and now send them to Colo. Bouquet—He desird I woud do so that he might forward them to the General, shou’d this happen you may Judge of their weight.
I am uninfluencd by Prejudice—having no hope or fears but for the Genral Good—That be assurd of—and my Sincere Sentiments are spoke on this occasion. I am Dear Halkett Most Affectionately Yr Obedt

Go: Washington
Camp at Ft Cumbd 2d of August 1758

